 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 NICOLE LINNAN,                                           Case No.: 3:19-cv-00225-LRH-WGC

 8           Plaintiff,                                                    Order

 9 v.                                                                 Re: ECF Nos. 1, 3

10 NANCY A. BERRYHILL,
   Acting Commissioner of Social Security,
11
          Defendant.
12

13         Before the court is Plaintiff’s application to proceed in forma pauperis (ECF No. 3) and

14 complaint (ECF No. 1).

15           I. APPLICATION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

16         A person may be granted permission to proceed in forma pauperis (IFP) if the person

17 “submits an affidavit that includes a statement of all assets such [person] possesses [and] that the

18 person is unable to pay such fees or give security therefor. Such affidavit shall state the nature of

19 the action, defense or appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C.

20 § 1915(a)(1); Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc) (stating that 28 U.S.C.

21 § 1915 applies to all actions filed IFP, not just prisoner actions).

22         In addition, the Local Rules of Practice for the District of Nevada provide: “Any person

23 who is unable to prepay the fees in a civil case may apply to the court for authority to proceed
 1 [IFP]. The application must be made on the form provided by the court and must include a financial

 2 affidavit disclosing the applicant’s income, assets, expenses, and liabilities.” LSR 1-1.

 3         “‘[T]he supporting affidavits [must] state the facts as to [the] affiant’s poverty with some

 4 particularity, definiteness and certainty.’” U.S. v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)

 5 (quoting Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)). A litigant need not “be

 6 absolutely destitute to enjoy the benefits of the statute.” Adkins v. E.I. Du Pont de Nemours & Co.,

 7 335 U.S. 331, 339 (1948).

 8         A review of the application to proceed IFP reveals Plaintiff cannot pay the filing fee;

 9 therefore, the application is granted.

10                                           II. SCREENING

11         “[T]he court shall dismiss the case at any time if the court determines that-- (A) the

12 allegation of poverty is untrue; or (B) the action or appeal-- (i) is frivolous or malicious; (ii) fails

13 to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a defendant

14 who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(A), (B)(i)-(iii).

15         Dismissal of a complaint for failure to state a claim upon which relief may be granted is

16 provided for in Federal Rule of Civil Procedure 12(b)(6), and 28 U.S.C. § 1915(e)(2)(B)(ii) tracks

17 that language. As such, when reviewing the adequacy of a complaint under this statute, the court

18 applies the same standard as is applied under Rule 12(b)(6). See e.g. Watison v. Carter, 668 F.3d

19 1108, 1112 (9th Cir. 2012) (“The standard for determining whether a plaintiff has failed to state a

20 claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule

21 of Civil Procedure 12(b)(6) standard for failure to state a claim.”). Review under Rule 12(b)(6) is

22 essentially a ruling on a question of law. See Chappel v. Lab. Corp. of America, 232 F.3d 719, 723

23 (9th Cir. 2000) (citation omitted).



                                                      2
 1         The court must accept as true the allegations, construe the pleadings in the light most

 2 favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395

 3 U.S. 411, 421 (1969) (citations omitted). Allegations in pro se complaints are “held to less stringent

 4 standards than formal pleadings drafted by lawyers[.]” Hughes v. Rowe, 449 U.S. 5, 9 (1980)

 5 (internal quotation marks and citation omitted).

 6         A complaint must contain more than a “formulaic recitation of the elements of a cause of

 7 action,” it must contain factual allegations sufficient to “raise a right to relief above the speculative

 8 level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “The pleading must contain

 9 something more … than … a statement of facts that merely creates a suspicion [of] a legally

10 cognizable right of action.” Id. (citation and quotation marks omitted). At a minimum, a plaintiff

11 should include “enough facts to state a claim to relief that is plausible on its face.” Id. at 570; see

12 also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

13         A dismissal should not be without leave to amend unless it is clear from the face of the

14 complaint that the action is frivolous and could not be amended to state a federal claim, or the

15 district court lacks subject matter jurisdiction over the action. See Cato v. United States, 70 F.3d

16 1103, 1106 (9th Cir. 1995); O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990).

17         Plaintiff’s complaint names Nancy A. Berryhill, Acting Commissioner of Social Security,

18 and requests review of the Commissioner’s final decision. (ECF No. 1.) Federal courts have sole

19 jurisdiction to conduct judicial review of the Social Security Administration’s determination in

20 this regard. See 42 U.S.C. § 405(g). Upon a review of Plaintiff’s complaint, it appears

21 administrative remedies have been exhausted with the Social Security Administration. Therefore,

22 Plaintiff’s complaint shall proceed.

23 ///



                                                       3
 1                                  III. CONCLUSION

 2   (1) Plaintiff’s application to proceed IFP (ECF No. 3) is GRANTED. Plaintiff is permitted

 3      to maintain this action without the necessity of prepayment of fees or costs or the giving

 4      of security therefor. This order granting IFP status does not extend to the issuance of

 5      subpoenas at government expense.

 6   (2) The complaint shall PROCEED. The Clerk is instructed to FILE the complaint

 7      (ECF No. 1).

 8   (3) The Clerk shall SERVE the Commissioner of the Social Security Administration by

 9      sending a copy of the summons and complaint by certified mail to: (1) Office of the

10      Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear St.,

11      Suite 899, San Francisco, CA 94105-1545; and (2) the Attorney General of the United

12      States, Department of Justice, 950 Pennsylvania Ave., N.W., Room 4400, Washington,

13      D.C., 20530.

14   (4) The Clerk shall ISSUE a summons to the United States Attorney for the District of

15      Nevada and deliver the summons and a copy of the complaint to the U.S. Marshal for

16      service to the U.S. Attorney’s Office at 400 S. Virginia Street, Suite 900, Reno, Nevada

17      89501.

18   (5) From now on, Plaintiff, or counsel, shall serve upon the defendant, or the defendant’s

19      attorney, a copy of every pleading, motion or other document submitted for

20      consideration by the court. Plaintiff shall include with the original paper submitted for

21      filing a certificate stating the date that a true and correct copy of the document was

22      mailed to defendant or defendant’s counsel. The court may disregard any paper

23



                                              4
 1      received by a district judge, magistrate judge, or clerk which fails to include a certificate

 2      of service.

 3   IT IS SO ORDERED.

 4   DATED: July 2, 2019.

 5

 6                                          _________________________________
                                            William G. Cobb
 7                                           United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               5
